          Case 4:20-cr-00157 Document 25 Filed on 03/12/20 in TXSD Page 1 of 1
                                                                              United States District Court
                         UNITED STATES DISTRICT COURT                           Southern District of Texas
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                    ENTERED
                                                                                  March 12, 2020
                                                                                David J. Bradley, Clerk
UNITED STATES OF AMERICA                      §
                                              §
versus                                        §         Criminal No. 4:20−cr−00157
                                              §
Md Azad, Himanshu Kumar, Sumit Kumar          §
Singh

                                 DOCKET CONTROL ORDER

      The defendant having appeared with counsel for arraignment and having entered a plea of
"not guilty", it is ORDERED that:

1. MOTIONS will be filed by                               March 31, 2020


2. RESPONSES will be filed by                             April 10, 2020


3. Proposed JURY QUESTIONS and
   JURY CHARGE will be filed by

4. PRETRIAL CONFERENCE is set for                      April 27, 2020 at 10:00 AM
   515 Rusk, Courtroom 11A, 11th Floor, Houston, Texas

5. JURY TRIAL set for                                     May 4, 2020 at 01:30 PM


6. Speedy trial limits waived? (yes/no)                   NO


7. Estimated Trial Time:                                  10 DAYS


      Direct questions about this schedule to Cynthia Horace, Case Manager to U.S. District
Judge Kenneth M. Hoyt, at Cynthia_Horace@txs.uscourts.gov, 713-250-5515.

  SIGNED on March 12, 2020, at Houston, Texas.
